Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a first office action upon examination of application number.  Claims 1-9 are pending and have been examined on the merits discussed below.  Examiner note: claim 4 does not include the proper claim identifier.  It has been amended but indicates it is original. Please include proper claim identifiers moving forward.
	
	
Response to Arguments
Applicant’s arguments with respect to the objection to claim 7 have been fully considered and are persuasive.  The objection to claim 7 has been withdrawn. 

Applicant’s arguments with respect to previous rejection under 35 USC 112 have been fully considered and are persuasive.  The claims remain rejected under 35 USC 112 in response to the most recent amendments.

Applicant's arguments filed with respect to rejection under 35 USC 101 have been fully considered but they are not persuasive.  Applicant states the amendments to the claims in order to positively and meaningfully tie the subject matter to a particular .

Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, Applicant argues the references do not teach estimated time period information that includes estimated required time, movement periods based on mode of transportation or rest periods.  First, the claims do not recite movement periods based on mode of transportation, therefore this argument is moot.  Further, Jacobs et al, US 2001/0037229, has been introduced in response to the claim amendments.  Jacobs et al teaches a scheduling system for mobile service representatives that estimates start times based on existing appointments, travel time, break time, etc.  See paragraphs [0046-0051].  In addition, regarding the details of the machine learned model, Nuthi et al teaches using machine learning and newly introduced Hardesty shows the inherency of the newly added claim limitations to include nodes, layers, etc.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the relationship" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitations “the printing device” and “the error” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Further, in lines 4/5 the claim recites “a printing device”, which does not portray proper antecedent basis.  Page 4, line 14 of claim 6 recites the limitation “the relationship”.  There is insufficient antecedent basis for this limitation.  In line 4, “which is at least one” has been crossed through leaving “of” which is grammatically incorrect.  Please make proper corrections.
Claim 7 recites the limitation "the relationship" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a storage” and “a controller” in claims 1 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-9 is/are directed to a method, system, and CRM.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mental processes.  More specifically, the steps of acquiring teaching data in which service person selection information is associated with a service person dispatched to maintain 
Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Independent claims 1 and 7 includes a device which stores a machine-learned model and a controller that acquires data and the machine learned model to perform the selection operation.  Independent claim 6 is directed to executing machine learning on a model to perform the abstract idea. These limitations only amount to the application or instructions to apply the abstract idea on a general purpose computer, and require nothing more than a generic computer system to carry out the abstract idea itself.   
The dependent claims further limit the abstract idea and do not recite additional elements that integrate the abstract idea into a practical application.  For instance, claim 2 further limits the service person selection information, claim 3 further limits the estimated required time period information, claim 4 further limits the process of selecting a service person depending on whether the selected service person accepts a dispatch request, and claim 5 further limits the skill information.  
Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuthi et al, US 2020/0211699, (citing Hardesty, “Explained: Neural networks”) in view of Osadchyy et al, US 2018/0314468 and Jacobs et al, US 2001/0037229.

As per claim 1, Nuthi et al teaches a storage that stores a machine-learned model and the machine-learned model includes a plurality of layers each with a plurality of nodes that each include parameters and the machine-learned model converts input 
Nuthi et al teaches the machine learned dispatch system to address imaging device problems, but does not explicitly teach maintaining printing devices.  Osadchyy et al teaches an analogous technician dispatch system for maintenance of a printing device.  The sole difference between the primary reference and the claimed subject matter is that the primary reference does not disclose the printing device claimed.  The 
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	The combination of Nuthi et al and Osadchyy et al does not explicitly teach wherein estimated required time period information is related to estimated required time periods until the service persons perform a task of maintaining the device where the error occurred, and the estimated time periods include estimated task time periods for existing tasks, movement time periods and rest periods.  Jacobs et al teaches a scheduling system for mobile service representatives wherein time estimation is based on time the representative is working on a current task, travel time and break time ([0046, 0051]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Nuthi et al the ability to base time estimates on task time for existing tasks, movement time and rest periods as taught by Jacobs et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


As per claim 6, Nuthi et al teaches acquiring teaching data in which service person selection information is associated with a service person dispatched to maintain a device in which the error has occurred, and the service person selection information includes ([0021, 0023] – machine learning model for smart dispatch), error information of a device (([0023] – machine problem identification), estimated required time period information of service persons ([0003, 0124] – system filters out technicians who are not available within a threshold amount of time), skill information of the service persons ([0023] – smart dispatch process based on skill level of technicians), and held component information of the service persons ([0118] – consideration of tools carried by technician); and executing, based on the teaching data, machine learning on a model for receiving the service person selection information and outputting information of a service person to be dispatched to maintain the device in which the error has occurred ([0021,0023, 0124] – machine learned smart dispatch to dispatch technician to provide service to an imaging device) and the machine-learned model includes a plurality of layers each with a plurality of nodes that each include parameters and the machine-learned model converts input data into output data and the parameters define the relationship between the input data and the output data and parameters are learned 
Nuthi et al teaches the machine learned dispatch system to address imaging device problems, but does not explicitly teach maintaining printing devices.  Osadchyy et al teaches an analogous technician dispatch system for maintenance of a printing device.  	The sole difference between the primary reference and the claimed subject matter is that the primary reference does not disclose the printing device claimed.  The secondary reference discloses printing device and shows collecting printing device error information and dispatching technicians was known in the prior art at the time of the invention.  Since each individual element and its function are shown in the prior art, albeit shown in separate reference, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the printing device of the secondary reference for the imaging device of the primary reference.  
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
The combination of Nuthi et al and Osadchyy et al does not explicitly teach wherein estimated required time period information is related to estimated required time periods until the service persons perform a task of maintaining the device where the error occurred, and the estimated time periods include estimated task time periods for 

As per claim 7, Nuthi et al teaches a storage that stores a machine-learned model and the machine-learned model includes a plurality of layers each with a plurality of nodes that each include parameters and the machine-learned model converts input data into output data and the parameters are learned through machine learning using teaching data in which service person selection information ([0021, 0023] – machine learning model for smart dispatch, e.g., a deep or machine learning model wherein a deep learning model inherently includes layers each with nodes including parameters and the process includes learning through machine learning using teaching data as evidenced by Hardesty which describes deep learning) is associated with a service person dispatched to maintain a device where an error occurred ([0023] – machine problem identification), the service selection information includes error information of the device (([0023] – machine problem identification), estimated required time period 
Nuthi et al teaches the machine learned dispatch system to address imaging device problems, but does not explicitly teach maintaining printing devices.  Osadchyy et al teaches an analogous technician dispatch system for maintenance of a printing device.  	The sole difference between the primary reference and the claimed subject matter is that the primary reference does not disclose the printing device claimed.  The secondary reference discloses printing device and shows collecting printing device error information and dispatching technicians was known in the prior art at the time of the invention.  Since each individual element and its function are shown in the prior art, albeit shown in separate reference, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the printing device of the secondary reference for the imaging device of the primary reference.  
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


	As per claim 8, Nuthi et al teaches parameters included in the nodes include weights and biases that are updated during machine learning ([0021, 0023] citing Hardesty which shows inherency of nodes including weights and biases (thresholds) that are updated through machine learning).

	As per claim 9, Nuthi et al fails to explicitly teach the estimated task time period is based on a skill level of the service technicians.  Jacobs et al teaches a scheduling system for mobile service representatives wherein time estimation is based on time the representative is working on a current task, travel time and break time ([0046, 0051]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Nuthi et al the ability to base time estimates on task time for existing tasks, movement time and rest periods as taught by Jacobs et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Claim 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuthi et al, US 2020/0211699, (citing Hardesty), Osadchyy et al, US 2018/0314468 and Jacobs et al, US 2001/0037229, and further in view of Dam, US 2013/0102333.
As per claim 2, Nuthi et al teaches considering distance to the location of the device in the dispatch process ([0023, 0124]), but does not explicitly teach the device being a printing device.  Osadchyy et al teaches an analogous technician dispatch system for maintenance of a printing device.  The sole difference between the primary reference and the claimed subject matter is that the primary reference does not disclose the printing device claimed.  The secondary reference discloses printing device and shows collecting printing device error information and dispatching technicians was known in the prior art at the time of the invention.  Since each individual element and its function are shown in the prior art, albeit shown in separate reference, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the printing device of the secondary reference for the imaging device of the primary reference.  
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Further, the combination of Nuthi et al and Osadchyy et al does not explicitly teach considering transportation available to the service persons during the dispatch process.  Dam teaches the dispatching server coordinates the allocation of work assignments to field crews based on vehicle availability, distances, locations, etc. ([0027]).  It would have been obvious to one of ordinary skill in the art at the time of the 
	As per claim 3, Nuthi et al teaches updating completion data to be used in the machine learning, but does not explicitly teach, while Dam teaches when the service eperons perform maintenance tasks, the estimated required time period information includes estimated remaining time periods up to the completion of the maintenance tasks by the service person ([0032] – work assignments and estimated time of completion of work assignments are updated).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of the combination of Nuthi et al the ability to track estimated required time period information as taught by Dam since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuthi et al, US 2020/0211699, and Osadchyy et al, US 2018/0314468 and further in view of Natarajan et al, US 2021/0118305.

As per claim 4, Nuthi et al teaches the machine learning is updated based on ongoing interactions ([0889]) and sending service requests to technicians ([0127]), but fails to explicitly teach wherein the machine-learned model is subjected to the machine learning again and updated based on an indication whether the selected service person has accepted a dispatch request that was provided to the selected service person.  Natarajan et al teaches a service dispatch platform where the service dispatch request may be accepted or rejected.  If service dispatch request is rejected, the event sequence returns to the service provider determination step 221 ([0053]) to determine a new service provider.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Nuthi et al the ability to accept of reject dispatch requests as taught by Natarajan et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Forsythe et al, US 2006/0090160 – Methods, Systems and Computer Program Products for Managing Productivity ([0030] – tasks, breaks, travel time, etc., are including in tracking time it takes a worker to perform a task)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683